Title: From Thomas Jefferson to Jacob Wagner, 1 July 1805
From: Jefferson, Thomas
To: Wagner, Jacob


                        
                            
                        on or after 1 July 1805
                     
                        
                        
                     
                        
                           {dated March 1st.
                               Omissions in mr Wagner’s list
                        
                        
                           Mar. 7.
                           
                           Daniel Coffin of Mass. Collector & Inspector at Nantucket v.   decd.
                        
                        
                           
                              not issued
                               11.
                           
                           Edwd. Carrington of R.I. Consul at Canton
                        
                        
                           
                              no common necessary war office
                           
                           
                           
                              James M. Henry of Virga Agent at Jamaica v. Savage. not to be renominated
                        
                        
                           13.
                           
                           John B. Scott of Virga Colo. Commandant of Louisa.
                        
                        
                           May 3.
                           {
                           John B. C. Lucas of Pensva
                           }
                           Comrs. of land titles in the tery. of Louisa.
                        
                        
                           
                              President alone appoints
                           
                           Clement B. Penrose of Pensva
                        
                        
                           
                           Benjamin Sebastian of Kentucky. comr. of land titles in E. distr. of Orleans
                        
                        
                           
                           James Tremble of Tennissee
                           }
                           Comrs. of land titles in W. distr. Orleans
                        
                        
                           
                           Francis Vacher of N.J.
                        
                        
                           
                           
                           
                              Peter A. Schenck
                           
                           
                           
                        
                        
                           
                              is in the list
                           
                           
                           
                              Thomas Fenwick of Washn. county Col. just. peace for sd. county
                        
                        
                           
                              May 16.
                           
                           
                        
                        
                           
                              appointed by Presi June 3.
                           
                           
                              Robert Brent Mayor of Washn.
                        
                        
                           
                              do. 
                               July 1.
                           
                           Joshua Lewis of Kentucky a Comr. in E. distr. Orleans
                        
                     
                  
                  The above commissions appear by my list to have been signed, & they are not in mr Wagner’s list. will he be so good as to examine & correct either his list or mine
                        
                            
                        
                       
                  [Text in italics in Jacob Wagner’s hand]
               